Opinion issued April 1, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00869-CR
———————————
CALVIN
DEMOND REED, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 263rd District Court  
 Harris County, Texas

Trial Court Case No. 1110368
 

 
MEMORANDUM OPINION
          We lack
jurisdiction to hear this appeal.  The
trial court sentenced appellant, Calvin Demond Reed, and signed a final
judgment in this case on January 15, 2009. 
Appellant did not file a motion for new trial, and therefore the
deadline for 
filing notice of appeal was Monday, February 16,
2009, because the thirtieth day after sentencing fell on a weekend. Tex. R. App. P. 4.1(a)(1). 
          Appellant filed a notice of appeal on September
25, 2009, 221 days after the deadline.  An
untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996); Douglas v. State,
987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
          We therefore dismiss the appeal for
lack of jurisdiction.
          Any pending motions are denied as
moot.
PER CURIAM
Panel
consists of Chief Radack, and Justices Alcala and Higley.
Do not
publish.   Tex. R. App. P. 47.2(b).